Mosey v County of Erie (2017 NY Slip Op 04766)





Mosey v County of Erie


2017 NY Slip Op 04766


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ. (Filed June 9, 2017.) 


MOTION NO. (164/17) CA 16-00079.

[*1]ACEA MOSEY, AS ADMINISTRATOR OF THE ESTATE OF LAURA CUMMINGS, DECEASED, PLAINTIFF-APPELLANT,
vCOUNTY OF ERIE, DEFENDANT-RESPONDENT. (APPEAL NO. 1.)

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.